Citation Nr: 1021355	
Decision Date: 06/09/10    Archive Date: 06/21/10

DOCKET NO.  09-33 970	)	DATE
	)


On appeal from the decision of the 
Department of Veterans Affairs Regional Office in Columbia, 
South Carolina


THE ISSUE

Entitlement to an increased rating for a low back disorder, 
currently evaluated as 20 percent disabling. 


REPRESENTATION

Veteran represented by:	The American Legion



ATTORNEY FOR THE BOARD

Carole R. Kammel, Counsel


INTRODUCTION

The veteran had active service from July 1970 to July 1974 
and from October 1974 to October 1998.

This matter is before the Board of Veterans' Appeals (Board) 
on appeal from a January 2008 rating decision of the 
Department of Veterans Affairs (VA) Regional Office (RO) in 
Columbia, South Carolina.  By that rating action, the RO 
continued a 20 percent rating assigned to the service-
connected low back disorder.  The Veteran appealed the RO's 
January 2008 rating action to the Board.  

In January 2010, the Veteran failed to appear at a video 
conference hearing before a Veterans Law Judge sitting at the 
Board in Washington, DC.  Without good cause shown for the 
Veteran's failure to appear for said hearing, his request is 
withdrawn.  38 C.F.R. § 20.704(d) (2009).


FINDINGS OF FACT

1.  The Veteran had military service from July 1970 to July 
1974 and from October 1974 to October 1998.

2.  In February 2010, prior to the promulgation of a decision 
in the appeal, the Board received notification from the 
Veteran that a withdrawal of this appeal is requested.


CONCLUSION OF LAW

The criteria for withdrawal of an appeal by the Veteran have 
been met.  38 U.S.C.A. § 7105(b)(2), (d)(5) (West 2002); 
38 C.F.R. § 20.204 (2009).



REASONS AND BASES FOR FINDINGS AND CONCLUSION

The Board may dismiss any appeal which fails to allege 
specific error of fact or law in the determination being 
appealed.  38 U.S.C.A. § 7105 (West 2002).  An appeal may be 
withdrawn as to any or all issues involved in the appeal at 
any time before the Board promulgates a decision.  38 C.F.R. 
§ 20.204 (2009).  Withdrawal may be made by the Veteran or by 
his or her authorized representative.  38 C.F.R. § 20.204.  
In the present case, the Veteran has withdrawn this appeal 
and, hence, there remain no allegations of errors of fact or 
law for appellate consideration.  Accordingly, the Board does 
not have jurisdiction to review the appeal and it is 
dismissed.


ORDER

The appeal is dismissed.



		
VITO A. CLEMENTI
	Veterans Law Judge, Board of Veterans' Appeals





 Department of Veterans Affairs


